Citation Nr: 0417782	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-04 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and 
adjustment disorder with anxiety.

2.  Entitlement to service connection for an arteriosclerotic 
heart disease disability.


REPRESENTATION

Appellant represented by:	James A. Endicott, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent evidence does not establish that the 
appellant has a current psychiatric disability, to include 
major depressive disorder and adjustment disorder with 
anxiety that is causally related to the appellant's military 
service.

2.  The appellant's arteriosclerotic heart disease disability 
has been shown by competent evidence to be causally related 
to the appellant's active service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include major depressive 
disorder and adjustment disorder with anxiety, was not 
incurred in, or aggravated by active service, nor may a 
psychiatric disability be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  An arteriosclerotic heart disease disability was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant seeks service connection for a psychiatric and 
cardiovascular disorder.

While in this decision, the Board is granting the latter 
benefit, prior to proceeding with an examination of the 
merits of the psychiatric claim, the Board must first 
determine whether the appellant has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

With respect to notice, letters dated in June 2001 and August 
2003 advised the appellant of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board observes that recent legislation 
authorizes the VA to make a decision prior to the expiration 
of the one-year VCAA notice period.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

It was held in part in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, a substantially complete application 
for service connection for a psychiatric disability, to 
include major depressive disorder was received in  August 
1997.  The claim was denied in April 1998, and in June 2001 
and August 2003 the RO provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession 
that pertains to the claim.

While the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of 
the notice, such as is present here, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The finding of non-prejudicial 
impact in this case is especially valid in the present case 
because this matter remains in appellate status until the 
decision of the Board is final - the RO's efforts in this 
regard are not immune from examination, and the Board is 
presently empowered to direct any appropriate corrective 
action.   

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide 
such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would 
not a reasonable construction of section 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 and 
August 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the June 2001 notice was 
provided, the case was readjudicated and Supplemental 
Statement of the Case was sent to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, ant to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  Further, in a letter issued in May 2004, the 
appellant was advised to send the Board any additional 
evidence concerning his appeal.


With regard to the duty to assist, the record contains the 
appellant's service medical records, private medical records, 
as well as VA treatment and examination records.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified any further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.


The Merits of the Claims

The appellant seeks service connection for a psychiatric and 
cardiovascular disorder.  Having carefully reviewed the 
claims, the Board will grant the latter benefit, but deny the 
former.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and 
adjustment disorder with anxiety:

The Board has carefully reviewed the entirety of the evidence 
of record.  Having done so, the claim will be denied on the 
basis that the appellant is not shown to have a psychiatric 
disorder that is related to any incident of military service 
- a fundamental component of a successful claim of service 
connection.  Caluza, supra., Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").   

The service medical records reveal that the appellant was 
referred to a mental health clinic because of family and 
marital discord in December 1980.  In February 1984, the 
appellant was referred to a mental health clinic after 
complaining of breathing problems when at work in the missile 
silo and when wearing a protective suit, apparently required 
for his military duties.  The examiner noted that it should 
be determined whether the appellant had a fear of the suit 
and silo or a fear of closed spaces.  A March 1984 service 
medical records indicate that the appellant reported a two-
year history of rapid breathing, pounding heart, hot flashes, 
excessive sweating, dizziness, stuttering, and feelings of 
doom while wearing the protective suit.  The  appellant 
reported that he did not experience these symptoms under any 
other circumstances.  He was thereafter temporarily 
decertified from performing duties in his military 
occupational specialty. 

Significantly, a subsequent March 1984 treatment record 
authored by an Air Force clinical social worker noted that 
although the appellant experienced anxiety while in the 
protective suit, his symptoms were not of such significance 
to warrant diagnosis.  Because the social worker reported 
that the appellant was able to return to full duties in the 
position requiring the wearing of the protective suit, the 
appellant was permanently decertified from the position in 
November 1985 on the diagnosis of an adjustment reaction with 
mixed emotional features. 

Further service medical records reveal that the appellant 
attended stress management group therapy in June and July 
1989.  In an August 1990 physical examination questionnaire, 
the appellant reported a history of depression, excessive 
worry, and nervous trouble.  An examiner reported that the 
appellant indicated that he was "nervous all of the time" 
and had experienced depression and excessive worrying since 
1990.  However, the appellant indicated that he had not 
sought treatment for either of these conditions.

In a September 1990 service medical record, the appellant 
reported feelings of anxiety, restlessness, depressed moods, 
and decreased sleep.  He also complained of frequent 
headaches, recurrent muscle tightness, pressure in his chest, 
trouble with memory, recurrent indigestion, and perceptions 
of persecution.  An examination revealed that the appellant's 
mood and affect were anxious and mildly depressed.  The 
diagnosis was adjustment disorder with anxious and depressed 
mood.  

An undated service mental health clinic record reveals that 
appellant complained of stress problems, headaches, 
frustration, and decreased concentration on the job.  He also 
reported that both of his parents were terminally ill and 
that he was trying to secure a humanitarian reassignment.  An 
adjustment disorder with mixed features was diagnosed.

In a December 1997, a non-VA psychologist reported that he 
had been treating the appellant with psychotherapy since June 
1997 and that the appellant had been diagnosed with major 
depressive disorder, adjustment disorder with anxiety, 
posttraumatic stress disorder, and attention deficit/ 
hyperactivity disorder, which may have been secondary to the 
other diagnoses.  The psychologist commented that while some 
of the appellant's anxiety and depression was self-generative 
through his cognitive style, much of it was a result of life 
circumstances, including his stressful job with the U.S. 
Government Printing Office.  The appellant's military service 
was not mentioned as a causal factor in the diagnoses. 

In a January 2003 Travel Board hearing, the appellant 
testified that in 1982, in order to remain on active military 
duty, he had to be retrained into a new career field.  The 
appellant testified in substance that when he attempted to 
perform his military duties using the above-alluded to 
protective suit, he would become claustrophobic, have panic 
attacks, and faint out from hyperventilation or nervousness.  

The appellant underwent a VA mental disorders examination in 
September 2003, accompanied by a review of his claims folder.  
The examiner commented that he was unable to identify a 
psychiatric disorder and believed that the appellant "might 
be entitled to some depression by virtue of the heart thing 
that he has, but his is making a remarkable adjustment."  In 
an October 2003 addendum, the examiner clarified that he did 
not diagnose the appellant with any psychiatric disorder, and 
there was no relationship between the described mood, 
depressive or adjustment disorders in the service.  The 
examiner explained that his comment relative to the 
appellant's heart disorder was expressive of his "surprise" 
that the appellant did not have depression related to the 
cardiovascular disease.

Thus, while the evidence of record establishes that the 
appellant was treated for various psychiatric symptoms while 
on active military duty, these were linked to the performance 
of his military occupational specialty.  Most importantly, 
the record does not suggest that the appellant currently has 
a mental disorder, as evidenced by the reports of a VA mental 
examiner in September and October 2003.

Because the appellant is not shown to have a current 
psychiatric disorder, the preponderance of the evidence is 
clearly against the appellant's claim for service connection 
for a psychiatric disability, to include major depressive 
disorder and adjustment disorder with anxiety.  The appeal is 
therefore denied.

Entitlement to service connection for an arteriosclerotic 
heart disease disability:  
As noted above, resolution of the issue of service connection 
for a disability is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas, supra.  

It is well-settled law that under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  

In this matter, because the evidence is in relative balance 
as to whether the appellant has a cardiovascular disorder 
that is related to his military service, the Board will apply 
the benefit-of-the-doubt doctrine and the claim will be 
granted.    

The appellant's service medical records reflect periodic 
treatment for chest pain and various cardiovascular-related 
complaints.  In May 1979, the appellant complained of chest 
pain and reported having a yearlong history of this symptom.  
After an examination, which included an echocardiogram, the 
examiner commented that the etiology of the appellant's chest 
pain was not determined and that it was possibly secondary to 
gaseousness.  Medical records dated in June 1982 reflect that 
the appellant was treated for an upper respiratory infection 
followed by sharp pain on the left chest.  The examiner's 
assessment of the appellant's condition was cough and chest 
pain of uncertain etiology.  The service medical records also 
reveal that the appellant submitted to a coronary artery risk 
evaluation in July 1987 and July 1988.  Although 
echocardiographic testing resulted in normal findings, 
service medical  examiners reported that the appellant was 
counseled on coronary artery disease risk factors.  He 
recommended that the appellant change his diet and start a 
cholesterol control program as intervention.

On an August 1990 report of medical history, taken in 
conjunction with his retirement examination, the appellant 
reported a history of shortness of breath and pain or 
pressure in chest.  An examiner noted that the appellant 
stated that he had experienced chest pain and pressure for 
the last six months, but had not sought treatment.

In an April 2001 letter, the appellant's private cardiologist 
indicated that he had reviewed the appellant's service 
medical records and found that the appellant had several 
episodes of chest pain syndrome and very high abnormal lipids 
with high cholesterol with low HDL and adverse reaction.  He 
opined that it was "highly likely that the [appellant] had 
coronary artery disease prior to 1990."  He also noted that 
patients such as the appellant, who have three-vessel 
coronary artery disease, begin developing the disease 10-20 
years prior to discovery of the extent of the disease.  In 
this matter, cardiovascular disease was diagnosed in April 
1994, thus placing the hypothesized onset date in 1974- 
clearly within the time frame of the appellant's military 
service.

In an August 2003 medical record, the appellant's private 
cardiologist reported that the appellant had a longstanding 
history of coronary artery disease, and that although he had 
been clinically stable from a cardiac standpoint, the 
appellant's chest pain syndrome was quite atypical.  The 
cardiologist indicated that the appellant's past medical 
history included:  coronary artery disease, dating back to 
1994; multiple angioplasties, and coronary artery bypass 
graft surgery among other disorders.   

The appellant submitted to a VA heart examination in 
September 2003.  After an examination and review of the 
claims file, the examiner found that the appellant had severe 
coronary artery disease secondary to genetics, 
hyperlipidemia, and smoking. He reported that the appellant's 
in service cardiogram and exercise tolerance tests were 
normal and that the appellant may have had some subclinical 
coronary artery lesions at that time.  The examiner opined 
that the chest pains that the appellant had in service were 
early manifestations of his coronary artery disease.  He 
further commented that the chest pains and the shortness of 
breath that the appellant experienced in service were 
probably related to anxiety and hyperventilation, and or 
upper respiratory infections, rhinitis, and gastrointestinal 
symptoms with reflux disease.

The medical evidence is essentially contradictory as to 
whether the current heart disease disability is etiologically 
related to service.  However, it appear that both the VA and 
non-VA medical examiners had full access to the appellant's 
medical records and are of sufficient qualification to render 
the opinions in question.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, the mandate to accord the benefit of the doubt is 
triggered when the evidence has reached such a stage of 
balance.  In this matter, the Board is of the opinion that 
this point has been attained.  

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will be applied.  
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and 
adjustment disorder with anxiety, is denied.

2.  Entitlement to service connection for an arteriosclerotic 
heart disease disability is granted.	


                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



